Citation Nr: 0937691	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  06-10 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for glaucoma, claimed as a 
residual of a head injury.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel








INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1965 to June 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an August 2005 
rating decision by the Manila Department of Veterans Affairs 
(VA) Regional Office (RO).  The Veteran had also sought 
service connection for headaches and hearing loss as 
residuals of a head injury, and in April 2008 these matters 
were remanded for further development.  An August 2009 rating 
decision granted service connection for headaches and 
bilateral hearing loss, and the issue of service connection 
for glaucoma is the only matter remaining on appeal.  


FINDING OF FACT

Glaucoma was not manifested in service, and a preponderance 
of the evidence is against a finding that it is related to 
the Veteran's service, including as due to a head injury 
sustained therein.


CONCLUSION OF LAW

Service connection for glaucoma claimed as a residual of a 
head injury is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Via November 2004 and June 2008 letters, the Veteran was 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  The letters informed the Veteran that he 
should submit any medical evidence pertinent to his claim.  
VCAA notice was provided to the appellant prior to the 
initial adjudication in this matter.  See Pelegrini, supra.

While he was not provided timely notice regarding disability 
ratings or effective dates of awards (see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)), this decision does not 
grant service connection; neither the rating of a disability 
nor the effective date of an award of service connection is a 
matter for consideration herein.  A December 2006 letter 
ultimately provided such notice; and the claim was thereafter 
reajudicated (curing the notice timing defect).  See August 
2009 supplemental statement of the case.

Regarding VA's duty to assist, all records identified by the 
Veteran have been associated with the claims file.  Pursuant 
to the April 2008 Board remand, the RO arranged for a VA 
examination, in April 2009.  VA's duty to assist the Veteran 
in the development of facts pertinent to his claim is met.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).

The Veteran contends that he suffered a head injury in 
service and that he currently has glaucoma as a residual of 
such injury.  His service treatment records (STRs) note that 
on three occasions in January 1970 he was seen for initial 
treatment and follow-up following a head injury with upper 
skull laceration.  There was no further follow-up.  On 
service separation examination, the Veteran's visual acuity 
was 20/20 in each eye; the eyes were normal on clinical 
evaluation.

Postservice medical records from 1990 to 2004 include a March 
1990 brain CT scan report which shows normal findings.  An 
August 1991 record notes "suspect bilateral glaucoma".

On April 2009 VA examination, the Veteran reported that he 
was not currently receiving treatment for an eye condition.  
He stated that he experiences bilateral eye redness, watering 
and blurring.  Physical examination revealed abnormal 
findings of slit lamp examination; there was no swelling nor 
discharge of the lids or sclera; the cornea was clear; the 
anterior chamber had moderate depth; the iris had no atrophy 
or rubeosis; the lens had minimal fluid clefts; abnormal 
accommodation was exhibited as presbyopic changes; the 
lacrimal duct was normal; the eyelids were normal; it was 
noted that there was no residual of an eye injury.  
Gonioscopy of both eyes; grade 3 angle; was negative for 
angle recession.  The diagnosis, in part, was glaucoma 
suspect, bilateral eyes.  The examiner opined that the 
Veteran's current state of glaucoma was not likely related to 
his history of head injury since there was no angle recession 
on gonioscopic examination, and such finding was a hallmark 
of glaucoma related to trauma.

Glaucoma was not manifested during the Veteran's active 
service or for many years thereafter.  Therefore, service 
connection for such disability on the basis that it became 
manifest in service and persisted is not warranted.  The 
theory of entitlement proposed is essentially that glaucoma 
is a late-appearing manifestation of the head injury the 
Veteran sustained in service.

The April 2009 VA examiner (eye examination) conducted a 
detailed examination of the Veteran, reviewed the record, and 
opined that the Veteran's current glaucoma was unrelated to 
the  head injury he sustained in service.  He explained the  
supporting rationale (i.e., that gonioscopic examination had 
not revealed angle recession, which was a hallmark of trauma-
related glaucoma).  While, it is not in dispute that the 
Veteran sustained a head injury in service, there is no 
indication that he has any eye disability residuals.  As the 
Veteran is a layperson, his own opinion that he has eye 
disability (to include glaucoma) that is a residual from a 
head injury in service is not competent evidence.  Whether 
current eye pathology is related to remote trauma is a 
complex medical question beyond the realm of lay observation. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the preponderance of the evidence is against a finding of 
a nexus between the Veteran's glaucoma and his service/head 
injury therein, the preponderance of the evidence is against 
his claim.  Therefore, the claim must be denied.


ORDER

Service connection for glaucoma as a residual of a head 
injury in service is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


